Citation Nr: 1507369	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-22 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1977 to March 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In April and November 2014, the Board remanded this issue for additional development.  Such development has been conducted and the matter returned to the Board for adjudication.

Since the most recent readjudication and issuance of a supplemental statement of the case by the RO in December 2014, additional VA treatment records have been added to the claims file.  A review of those records reveals that the only relevant evidence within the documents is duplicative of evidence already within the claims file at the time that the December 2014 supplemental statement of the case was issued.

The Veteran's claim is based - in part - on his contention that an acquired psychiatric disorder is related to exposure to contaminated water supplies while stationed at Camp Lejeune in North Carolina.  Effective September 24, 2014, VA amended its regulations in order to implement a statutory mandate that VA provide health care to certain veterans who served at Camp Lejeune for at least 30 days during the period beginning on January 1, 1957 and ending on December 31, 1987.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, § 102, 126 Stat. 1165, 1167-69.  The law requires VA to furnish hospital care and medical services for these veterans for certain illnesses and conditions that may be attributed to exposure to toxins in the water system at Camp Lejeune.  

In April 2010, VA's Director of Compensation and Pension Service issued Training Letter 10-03 which acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  Two of the eight water treatment facilities supplying water to the base were contaminated with either tricholoroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE) from an off-base dry cleaning facility.  The Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard.  In addition to TCE and PCE, ATSDR has also indicated that high concentrations of benzene, Vinyl Chloride, and trans-1, 2-dichloroethylene (1, 2-DCE) were detected in the drinking water system. 

The Director also noted in Training Letter 10-03 that the National Research Council of the National Academies of Science released a report in June 2009, which found that scientific evidence for any health problems from past water contamination is limited.  The evidence for the amounts, types, and locations of contamination were not well recorded at the time and cannot now be extrapolated.  Therefore, conclusive proof of harmful health effects is unlikely to be resolved with any further studies.  As such, the Director indicated that disability claims based on exposure to contaminated water at Camp Lejeune must be handled on a case-by-case basis.  VA's Veterans Benefits Administration issued Fast Letter No. 11-03 (Jan. 11, 2011) which provides instructions for claims involving exposure to contaminated water during service at Camp Lejeune, and a subsequent letter issued on April 27, 2011 discusses specific evidentiary development to be conducted in these water contaminate cases.  While this Training Letter also includes a list of diseases determined to be potentially associated with exposure to contaminated drinking water at Camp Lejeune, there are currently no "presumptive" diseases, akin to those described at 38 C.F.R. § 3.309, attributed to service at Camp Lejeune.  

In any case both documents stipulate that appeals involving claims for service connection for specific disabilities asserted to be secondary to water contaminates at Camp Lejeune are to be remanded to the Louisville, Kentucky RO.  Accordingly, original jurisdiction over the immediate case was transferred to the Louisville, Kentucky RO, which has developed the claim as directed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

An acquired psychiatric disorder is not etiologically related to service - to include exposure to contaminated water - or a service-connected disability.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in service, and was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1113, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310(a), 4.125 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that a current acquired psychiatric disorder is related to service or a service-connected disability.  Specifically, he has advanced several theories regarding the cause of his acquired psychiatric disorders to include that one or more such disorder is directly the result of exposure to contaminated water supplies while stationed at Camp Lejeune in North Carolina.  Alternatively the Veteran has testified that he first experienced psychological symptoms following an in-service accident, and he now attributes ongoing anxiety to that event.  Finally, the Veteran states that his psychological symptoms are the result of - or were aggravated by - a general decline in his physical health, to include the onset and progression of service-connected chest wall syndrome, pseudofolliculitis barbae, and chronic allergic vasomotor rhinitis.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Psychosis is considered a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  With regard to any disorders which are not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including psychosis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

Additionally, except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2014).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Service treatment records do not reflect any complaints or treatment referable to psychological symptoms, and on separation examination in March 1978 the Veteran was psychiatrically normal.

Following separation from service in 1978, the Veteran was seen by a private, medical doctor in April 1998 with complaints of increasing feelings of depression.  He reported that in 1993 he had incurred a work-place injury while loading a pickup truck and was diagnosed with a right shoulder rotator cuff injury.  The Veteran was kept off of work for six weeks, and on returning he began to hurt again after picked up a large number of heavy loads; he was then diagnosed with torn rotator cuff again.  Following surgery, the Veteran returned to work and was given light duty, however as there was no light duty available he was forced to perform regular duty, which "has caused him problems."  In April 1998, he reported being fearful of being injured again, and had increasing depression symptoms.  Energy and sleep were poor, and he was frustrated with pain in the right shoulder.  

The Veteran went on to report having been receiving benefits from the Social Security Administration (SSA), and that after 12 months of looking for a new job he was still unemployed, having been told that "no one wants to take a chance to hire him again."  Additional stressors included the death of both his father and a brother since January of 1998.  On evaluation, the Veteran denied any history of medical problems, other than his 1993 shoulder injury.  He presented as alert, oriented, and in no distress.  The Veteran's mood was somewhat depressed, and his affect was appropriate to that mood.  The impression was of "depression due to medical problem," and adjustment disorder.

On mental health treatment in May 1999, the Veteran's mood was depressed and he talked at length about the paranoia he felt towards others.  The Veteran stated that his problems began after an accident at work when it seemed no one wanted to help him.  Since that time he had come to feel that SSA, members of his family, and medical staff, were "out to get him."

In March 2005 the Veteran reported a several week history of increased stress, depression, and insomnia.  Approximately two weeks prior his wife had suddenly left him, and he had been experiencing a significant increase in stress as well as difficulty concentrating at work.  The Veteran also endorsed bouts of sadness and an inability to concentrate.  The impression was dysthymic reaction, stress reaction, and depression.

An extensive, and in-depth mental status evaluation was conducted at the behest of Mississippi Disability Determination Services in June 2007.  The Veteran reported chronic pain from his right shoulder, associated with a work-place lifting injury resulting in a torn right rotator cuff; he did not report a history of any other physical health problems.  He stated that he began seeking mental health treatment around 1997 at the recommendations of his primary care physician who "said I was depressed."  When asked if he was currently depressed, the Veteran stated that he was not, but then reported that depression affects his "concentration - being able to function" with other people, and indicated that he becomes irritable when people ask him questions.  The Veteran did not report any further history of treatment by mental health professionals.  With regard to service, he reported that he joined the U.S. Marine Corp after two years of college, but stated that after twelve months of enlistment he had a "shaving problem," and received a medical discharge under
honorable conditions.  The examining psychologist noted that the Veteran's "primary problem seems to be, at worse, some maladaptive characterological traits that contribute to his dislike of social situations.  There was no clear evidence of any features of depression . . . [or] of any problems with concentration."  She concluded that the Veteran had a personality disorder, not otherwise specified.

On psychiatric evaluation in December 2007, the Veteran presented for evaluation and management for chronic schizophrenia by the same physician who had been following him "on and off" since 1998.  The Veteran reported that he had not been taking his medication, that he was not sleeping well, and his appetite was decreased.  Energy levels and concentration were poor, and he was self-isolating.  When around others, the Veteran reported thinking that they were going to harm him.  He was diagnosed with chronic schizophrenia, paranoid type.

In January 2010, the Veteran reported that his mental health symptoms had their onset in 1993 after being hurt on the job and having to have two surgeries.  He stated that, as a result of his injury, he had not been able to work.  The Veteran endorsed depression, anxiety, anger, helplessness, hopelessness, paranoia, and crowd avoidance, but denied mania, psychosis, and hallucinations.

The Veteran was evaluated by a VA examiner in May 2010, at which time he reported having been released from active duty after one year "because of a shaving condition."  The Veteran stated that he felt his time on active duty was stressful and reported that "I was an athlete before I went and my health went down after I went in," and that believes "all of [his] issues come from being [at Camp Lejeune] with that water," and noted that he takes more baths and drinks more water than the average person.  Following a clinical evaluation, the examiner diagnosed depression and a psychotic disorder, both not otherwise specified.  The Veteran stated that "mentally he was fine prior to going into the Marine Corp but after joining the Marine Corp he went downhill with respect to his health," and this was due to exposure to contaminated water while stationed at Camp Lejeune.  The examiner noted that the Veteran described thinking that was fairly delusional however his reported level of thinking-related symptomatology "at times . . . seems a little exaggerated."  Nonetheless, the Veteran he continued to have problems with paranoia, but the examiner concluded that the Veteran's psychiatric condition was unrelated to any in-service stressor events.

On VA examination in February 2012, the Veteran reported feeling depressed every day, with restlessness, racing thoughts, and rumination.  His chief complaint was "[b]eing force to deal the issue that somebody [else] (i.e., the military) caused."  The examiner diagnosed depressive disorder and a psychotic disorder, both not otherwise specified, but did not offer an opinion regarding the etiology of either disorder.  In March 2012 an addendum opinion was provided in which the examiner reviewed treatise information regarding Camp Lejeune and concluded that such literature does not established a link between contaminated drinking water at Camp Lejeune, and psychosis, not otherwise specified, or depressive disorder, not otherwise specified.  Accordingly, it was concluded that it is less likely than not that the Veteran's psychological disorders are related to his exposure to contaminated water at Camp Lejeune.

During a VA examination in September 2012, the Veteran was again evaluated, and the examiner concluded that neither anxiety nor depression were related to service-connected chest wall syndrome or pseudofolliculitis barbae.  The examiner clarified that although the Veteran has made generalized complaints associating his service-connected disabilities with the onset of his mental health symptoms, the fact nonetheless remains that his mood disturbances began - by his own reports - in 1993 after being hurt on the job.  "This accident, and not his [service-connected] illness[es] started a subsequent cascade of consequences including divorce by his history."

On private evaluation in April 2014, the Veteran presented "a large amount of papers concerning his desire for disability benefits from the VA."  The Veteran reported that he had been injured while serving on active duty, and consequently developed panic attacks, stating that he had been free of panic prior to the onset of chest wall syndrome symptoms.  The Veteran was diagnosed with unspecified anxiety disorder and unspecified depressive disorder, though the private physician made no comment regarding the etiology of the disorders.

On VA examination in May 2014, the Veteran complained of numerous mental health symptoms, but described his chief complaint as a belief that his in-service chest injury lead to the onset of the anxiety and panic attacks which he now experiences.  To that end, the Veteran reported that he had been told by his private treating physician that panic attacks were the result of his in-service chest injury incurred when unloading a crate of rifles.  Overall, the Veteran reported experiencing significant anxiety symptoms (with panic attacks) and depression - with anxiety related to financial distress due to the loss of employment in 2009 as result of mental health symptoms.  In answering the question of whether is it at least as likely as not that the Veteran's psychiatric condition had been aggravated beyond its normal progression as a result of service-connected disabilities, the examiner simply differed to prior VA examinations - including the September 2012 examination - which found no such connection.  With regard to the Veteran's report that he had been told that panic attacks were related to an in-service injury, the Board notes that - contrary to the Veteran's assertion - no report to that effect from the physician purported to have made this assertion can be found in what is an otherwise completely developed record.

An addendum opinion was ordered, and in December 2014 the same examiner stated that the Veteran's major depressive disorder and anxiety disorder were less likely than not aggravated beyond their normal progression by service-connected disabilities, including chest wall syndrome and pseudofolliculitis barbae.  In so concluding, the examiner noted that an aggravation amounts to a "permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to the [] baseline of disability," thus suggesting that any increase in symptoms during the Veteran's history of mental health symptomatology has been merely temporary or intermittent flare-ups.

The Veteran has repeatedly advanced several theories associating an acquired psychiatric disorder to service or a service-connected disability.   This has included the submission of  evidence from sources which relate to Camp Lejeune, contaminated water, and the potential effects there-of.  However, generic information from a medical journal, treatise, or website is "general and inconclusive" to establish a medical nexus to a disease or injury.  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  A medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  Sacks v. West, 316-17.  Here, no such medical opinion has been associated with the record.  As a result, the submitted materials carry no probative weight for the purposes of establishing a nexus between one of the Veteran's acquired psychiatric disorders and service.  On an unrelated VA examination of the eyes in February 2012, the VA examiner commented that "[r]ecent studies concluded that exposure to trichloroethylene tetrachloroethylene or perchloroethylene in the contaminated water supplies at Camp Lejeune has been linked to the development of . . . neurobehavioral effects."  However, the examiner only noted the existence of such literature, without applying its conclusions to the specific facts of the Veteran's exposure and subsequent history.  As a result, the Board finds the mere recognition that "neurobehavioral effects" generally have been associated with Camp Lejeune's contaminated water supplies to be of limited probative value in supporting the Veteran's claim.

The Veteran is competent to report on symptoms which are capable of lay observation, to include feelings of panic, depression, anxiety, paranoia, and self- isolation, Layno v. Brown, 6 Vet. App. 465 (1994), and his endorsements of such symptoms are competent.  The probative value of his endorsements, however, is highly limited by inconsistencies in his reports.  While the Veteran now indicates that panic attacks began in-service following a chest injury, he had repeatedly reported in the past that symptoms had their onset in 1993 - 15 years after separation - following a work-place shoulder injury.  The Board finds the Veteran's initial endorsement of a 1993 onset exceptionally probative as it was made to a private treating physician only for the purposes of treatment, rather than pursuit of VA or SSA benefits.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment, and in none of the treatment or examination records created prior to his claim for benefits did the Veteran mention any onset of symptoms prior to 1993, let alone during service.  See Pond v. West, 12 Vet. App. 341 (1991).

In total, the Board is left with the Veteran's unpersuasive assertions that a current acquired psychiatric disorder had its onset in service, is related to in-service exposure to water-borne chemicals or an in-service chest injury, or that it had its onset after service and is related to service-connected disabilities.  Weighing against the Veteran's assertions today, are his past statements to medical providers, numerous well supported opinions of multiple physicians that current acquired psychiatric disorders onset many years after service, are referable to post-service stressors, are not related to service-connected disabilities, and were not aggravated by such disabilities.

Thus, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in January 2010, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment in addition to records from the Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by the numerous VA examinations and addendum opinions conducted and offered in May 2010, February 2012, March 2012, September, 2012 May 2014, and December 2014.  Over the course of these evaluations physical examinations of the Veteran and his claims file records were conducted, his history taken down, the lay evidence presented was considered, factual foundations for the conclusions reached were laid, and the conclusions which were finally reached and offered were consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.
	
Finally, in November 2014 the Board remanded this issue for additional development, including ordering that a new VA examination opinion be rendered with regard to secondary causation and aggravation of the claimed acquired psychiatric disorder.  Since that time, the a review of the available records (without  an in-person examination) was conducted on December 2014 and those medical questions posed by the Board in its November remand orders were addressed.  Therefore, the Board finds that the RO substantially complied with the November 2014 remand directives, and thus has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


